Citation Nr: 1403239	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-02 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back injury residual disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disability, to include chloracne.  

3.  Entitlement to service connection for a skin disability, to include chloracne.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969, and from January 1991 to March 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In adjudicating this claim, the Board notes that certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  With regard to the Virtual VA paperless claims processing system, instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide an appellant's claim for benefits.  While the majority of records from this claims file are associated with the physical claims file, because some of the documents were added to the electronic version of this file as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  The Board has reviewed all electronic and paper records associated with this file.

The record does not reflect that the March 2009 rating decision on appeal considered finality as to an unappealed June 2004 rating decision which denied service connection for a skin disability.  However, as the Board reopens the claim for service connection for a skin disability in the decision herein, the Veteran is not prejudiced by the Board's consideration of finality of the June 2004 rating decision at this time.  As such, the issues for appellate consideration are as outlined on the title page of this decision.



FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus between the post service diagnosed back-related disorders, arthritis of the spine was not manifested during service or in the first postservice year, and evidence of continuity is not shown.

2.  An unappealed rating decision in June 2004 denied service connection for a skin disability, and no appeal was taken from that determination.

3.  Evidence received subsequent to the June 2004 rating decision denial of service connection for a skin disability is new, and relates to an element of service connection, nexus to service, that was not established at the time of the prior denial.

4.  The most probative evidence of record does not demonstrate the Veteran has a skin disability, to include chloracne, etiologically related to service; chloracne was not manifested during service or within one year following the Veteran's last presumed exposure to an herbicide agent in service; and it is not shown that he has had chloracne at any time since his separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back injury residual disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

2.  The June 2004 rating decision which denied service connection for a skin disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).

3.  Evidence received by VA since the June 2004 rating decision, considered in conjunction with the record as a whole, is new and material, and the criteria to reopen the claim for service connection for a skin disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  The criteria for service connection for a skin disability, to include chloracne, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Given the favorable disposition of the action to reopen the claim for service connection, any defect in VA compliance with its duties to notify and assist is not prejudicial to the Veteran, 

As to the reopened claim for service connection for a skin disability (to include chloracne), and the claim for service connection for a back disability, VA satisfied the duty to notify through a January 2009 letter to the Veteran from the RO.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, and VA medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claims.  VA is not on notice of any evidence needed to decide the claims which has not been obtained.

A VA examination was obtained with regard to the claim for service connection for back injury residuals in March 2009.  A nexus opinion was supplied as part of this examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2009 VA examination and opinion obtained in this case are adequate, as they were predicated on a reading of the service and post-service medical records in the Veteran's claims file.  All of the pertinent evidence of record was considered, to include the Veteran's service and post-service records.  The opinion was accompanied by sufficient rationale.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal for back injury residuals has been met.  38 C.F.R. § 3.159(c)(4).

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between a skin disability, claimed as chloracne, and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints of a skin disability, to include chloracne; there is no clinical evidence of a current skin disability, to include manifested by chloracne; the clinical records do not support the possibility of a relationship between a skin disability (to include chloracne) and his service; and most importantly, there is no clinical indication that any such disability is causally related to or aggravated by active service.  Based on the foregoing, the record does not establish that an examination is warranted pursuant to McLendon.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Chloracne or other acneform diseases consistent with chloracne is deemed associated with herbicide exposure, under current VA law:  As such, it shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  (West 2002); 38 C.F.R. § 3.307(d)  are also satisfied.  38 U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309(e).  Chloracne or other acneform disease consistent with chloracne, shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  This statutory presumption is for application in this case as the Veteran does have the requisite service in Vietnam during the Vietnam era.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

New and Material Evidence to Reopen Claim

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Application to Reopen

As discussed in the Introduction, the Veteran's initial claim to establish service connection for a skin disability was denied by a June 2004 rating decision because the evidence did not show (1) an in-service disease or injury, (2) a nexus between the disability and an incident of service, or (3) that the disability was manifested by symptoms meeting the criteria of a 10 percent evaluation during the initial post-service year.  Notice of the determination and his appellate rights were issued to the Veteran, but that decision was not appealed and is final.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2013).  Thus, to reopen the claim, the evidence received by VA since the June 2004 rating decision must address at least one of these bases.  

The Board notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that when new and material evidence is received prior to the expiration of the appeal period it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, new and material evidence was not received within one year of the previous denial, and the decision is final.

As noted above, during the pendency of the present appeal, the RO did not address whether new and material evidence sufficient to reopen the previously-denied claim had been received by VA, as per 38 U.S.C.A. § 5108.  Regardless of the RO's actions, the Board must address this matter in order to establish its jurisdiction to review the merits of a previously-denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The evidence received by VA since the June 2004 rating decision include the Veteran's statements that he has a chloracne skin rash due to exposure to Agent Orange in service.  This assertion was not made of record at the time of the prior June 2004 denial.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  As noted above, an unestablished element at the time of the prior final June 2004 denial was the absence of demonstration of a nexus between a current skin disability and service.  The Veteran's assertions relate to a relationship between a current skin disability and service, and as such assertions are presumed credible, the Board finds that the Veteran has submitted new and material evidence pertinent to his claim for service connection for a skin disability, and that the claim must be reopened for consideration on the merits.  As the March 2009 rating decision on appeal considered the issue on the merits, de novo, the appellant is not prejudiced by the Board's consideration of the reopened claim at this time.


Factual Background

The service treatment records show that no back-related complaints or findings were reported in the course of the Veteran's induction (July 1967) and discharge (September 1969) examinations.  The same is true for a skin disability, to include chloracne.  Also, back findings were not reported in the course of a September 1973 examination (reenlistment), and the Veteran did not report ever having back problems at that time.  The same findings are shown on examination reports dated in March 1985, February 1987, and March 1991.  As for a skin disability, to include chloracne, the service treatment records are totally devoid of any findings, clinical or otherwise.  A March 1968 dispensary treatment record shows that the Veteran was seen for back injury complaints; he noted that a 12 foot pipe had been dropped on his back.  Examination showed left flank tenderness.  An April 1968 health record notes complaints of another back injury; minimal tenderness in the area of T12 was noted.  

The record also contains post-service VA treatment records indicating treatment for the Veteran's back, though not for a skin disability, to include chloracne.  

The report of a February 2004 VA Agent Orange protocol examination shows that the Veteran did not complain of any back-related problems.  Spine examination revealed no abnormalities, and a diagnosis pertaining to the back was not supplied.  Examination also showed skin rash findings, affecting the Veteran's side arms, and legs.  The Veteran claimed that this began in 2000.  However, no chronic skin disability was diagnosed.  Skin examination was reported to be normal in March 2004.  

An August 2005 VA primary care record, as well as primary care records dated in January and November 2006, shows complaints of back pain since service, when a pipe struck his back.  A July 2007 VA addendum note shows findings of right paravertebral thoracic spine muscle tenderness; neurologic examination was normal.  Pain was noted to be typical for thoracic sprain.  A February 2008 VA primary care note shows that the Veteran was seen for low back pain complaints.  EMG (electromyograph) testing was noted to show L5-S1 root irritation.  Back ache was diagnosed.  

The report of a March 2009 VA spine examination shows that the Veteran reported injuring his back in service when a 12 foot pipe fell on his back.  He added that he had had back problems over the years.  The report shows that the examiner specifically commented on both in-service and post-service related back-related medical findings, to include August 2007 VA MRI (magnetic resonance imaging) study findings of disk budges and bilateral foraminal stenosis.  Following examination of the Veteran, the examining physician supplied a diagnosis of multilevel lumbar degenerative disk disease and facet disease.  The physician commented that he could only find two in-service references to back complaints stemming from a pipe falling onto the Veteran.  He added that no residuals were noted after this event.  The examiner added that the Veteran's present back problems of disk disease and facet disease were age-related changes, and were not post-traumatic changes.  The physician concluded by opining that it was not as likely as not that the Veteran's current back complaints were related to his reported in-service injury.  

A May 2009 VA record shows that the Veteran received lumbar facet steroid injections.

An April 2009 VA outpatient addendum report shows that the Veteran was seen for complaints of back pain; he gave an onset date of five to seven years earlier when a three inch pipe fell off a wall and landed on his back.  He complained of worsening pain over the past five to seven years.  The supplied diagnoses included lumbar spondylosis, and diskogenic low back pain.  

VA nurse practitioner notes dated in 2011 and 2012 includes backache listed as an active problem.  Back-related clinical findings or other diagnoses were not supplied.  

A February 2012 VA outpatient addendum report shows that the Veteran was seen for rash complaints on both feet.  Tinea was diagnosed.  

Analysis

Back Injury Residuals

The only medical opinion to address causation is that offered by the March 2009 VA examiner who concluded that the Veteran did not a back disorder related to his active military service, and offered a supporting comprehensive rationale.  To the extent the Veteran asserts he has back-related problems that are due to service, the Board finds that given the particular facts of this case, his condition is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not been shown to have had the requisite training to render an opinion as to etiology of his current back disability.

While the Veteran has essentially claimed to have had back problems since his military service, treatment for his back is noted not to have occurred until many years following after the Veteran was no longer in the service.  While continuity of symptomatology, rather than continuity of treatment is the focus, medical records pertaining to the Veteran's back, separate and apart from findings relating to other various disorders, do not demonstrate such continuity of symptomatology.  To this, the Board is mindful that the Veteran informed VA medical personnel in 2009 that his then treated back problems had an onset five to seven years earlier.  

Also, it is clear that arthritis affecting the Veteran's back did not become manifest to a compensable degree within one year after his active service.  Service connection cannot therefore be awarded on a presumptive basis pursuant to U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, the only competent, credible evidence of record is the March 2009 VA opinion which weighs against the claim.  There is no competent, credible evidence of continuity of symptomatology since service or evidence that service connection can be awarded on a presumptive basis.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


Skin Disability to include Chloracne

It is not in dispute that the Veteran served in Vietnam; he is entitled to a presumption that he was exposed to herbicides therein.  In light of the presumptive provisions specific to chloracne, outlined above, it must be determined whether such disease was manifested in service (so as to warrant direct service connection) or in the first year following the Veteran's departure from Vietnam (so as to warrant presumptive service connection under 38 U.S.C.A. § 1116).

The Veteran's service treatment records do not show that any skin disability, to include chloracne (or any acneform disorder consistent with chloracne) was manifested in service (they do not document any skin complaints).  Furthermore, there is no evidence that chloracne (or acneform disorder consistent with chloracne) was manifested within one year following his last presumed exposure to herbicides (i.e., one year from September 1969).  Consequently, service connection for chloracne on the basis that it became manifest in service, or on a presumptive basis under 38 U.S.C.A. § 1116, is not warranted.

Under Combee, the Veteran may still establish direct service connection for chloracne by affirmative evidence showing that he has such disability and that it is related to his service, including as due to herbicide (Agent Orange) exposure therein.

The threshold matter that must be addressed under a Combee analysis (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (a skin disability, to include chloracne).  In the absence of proof of such disability there is no valid claim for service connection under any theory of entitlement.  See, e.g., Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

The Veteran's post service VA outpatient records document his treatment for tinea; however, chloracne or an acneform disorder consistent with chloracne was never diagnosed (or suspected).  

The medical evidence of record does not show that the Veteran has (or at any time has had) chloracne (or any acneform disorder consistent with chloracne).  He is competent to report visible and physical symptoms (such as outbreaks) of skin disabilities such as acne, because they are capable of his lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, whether such symptoms represent chloracne (or an acneform disorder consistent with chloracne) is a question that is inherently medical in nature (medical training is needed to recognize skin pathology as a lesion characteristic of chloracne.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Accordingly, the Veteran's belief that his skin disability is in fact chloracne is not competent evidence he has such disease. 

In summary, there is no competent evidence that the Veteran has or ever had chloracne or an acneform disorder consistent with chloracne.  Consequently, the threshold requirement necessary to substantiate his claim of service connection for chloracne is not met.  Without competent evidence of chloracne there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  Further, there is no competent evidence of record which demonstrates that the Veteran has a current chronic skin disability related to service.  The record does not contain a clinical opinion relating a current chronic skin disability to service.  Indeed, a VA skin examination in March 2004 was normal.

The preponderance of the evidence is against this claim.  Therefore the benefit-of-the-doubt doctrine does not apply; the appeal in the matter must be denied. 



ORDER

New and material evidence having been received, the Veteran's application to reopen the previously-denied claim for entitlement to service connection for a skin disability, to include chloracne, is granted.

Service connection for a skin disability, to include chloracne, is denied.

Service connection for back injury residual disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


